231 U.S. 213 (1913)
UNION PACIFIC RAILROAD COMPANY
v.
SIDES.
No. 683.
Supreme Court of United States.
Submitted October 14, 1913.
Decided December 1, 1913.
ERROR TO THE SUPREME COURT OF THE STATE OF COLORADO.
*214 Mr. N.H. Loomis, Mr. C.C. Dorsey and Mr. E.I. Thayer for plaintiff in error.
Mr. Milton Smith, Mr. Charles R. Brock and Mr. W.H. Ferguson for defendants in error.
MR. JUSTICE McKENNA delivered the opinion of the court.
Action in ejectment, brought by plaintiff in error, called here plaintiff, against defendants in error, here called defendants, in the District Court of Arapahoe County, State of Colorado.
Except as to the description of the land the complaint is substantially the same as that in No. 682 and presents the same legal rights and titles. Defendant Sides demurred to the complaint; Scherrer denied being in possession of the land and disclaimed any claim to it. The demurrer was overruled and Scherrer answered, setting up defenses which are in substance the same as in No. 682. To the defenses plaintiff filed demurrers, which were sustained. Sides elected to plead no further and the case coming on for trial and certain facts being agreed upon as testified to, objection to the materiality of which was made, motions to dismiss and for judgment were also made and overruled. Judgment was entered for plaintiff. It was reversed by the Supreme Court of the State, for the reasons stated in its opinion in Snow v. Union Pacific Railroad Co., that is, No. 682, ante, p. 204, 133 Pac. Rep. 1040.
This case was submitted with No. 682, involves the same questions and is determined by its decision.
Judgment reversed and cause remanded for further proceedings not inconsistent herewith.
MR. JUSTICE HUGHES dissents.
MR. JUSTICE HOLMES and MR. JUSTICE PITNEY took no part in the decision.